201 Pa. Superior Ct. 28 (1963)
Laris Enterprises, Inc. Appeal.
Superior Court of Pennsylvania.
Argued April 18, 1963.
June 12, 1963.
*29 Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
John Alan Conte, with him Conte & Courtney, for appellant.
Richard P. Steward, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, June 12, 1963:
The decree and order of the Court of Quarter Sessions of Beaver County is affirmed on the opinion of *30 President Judge ROBERT E. McCREARY for the court below, reported at 30 Pa. D. & C. 2d 179.